MITCHELL, J.
This appeal is from an order vacating a default judgment and permitting the defendant to answer, and the only question is whether, in granting this relief, the court abused its discretion. The action was one to determine adverse claims to real estate.
It appears from the 'motion papers that defendant is the owner of the property unless his title has been devested by a tax title which is the basis of plaintiff’s claim. The property consists of 37 hcres, which defendant swears has been in his actual occupancy for twenty years as a part of his farm, and is worth six thousand dollars, but which plaintiff’s attorney swears is vacant and unoccupied, and only worth fifty dollars per acre or $1,650.
*491The affidavits tend to show that, defendant having failed to pay his taxes for several years, the plaintiff obtained the alleged tax title, the total amount paid by him at the tax sale and for subsequent taxes, together with interest and penalties, being not to exceed $550; that in December, 1896, plaintiff brought an action to determine adverse claims; that, after the summons was served on defendant, negotiations were had between his attorneys and the defendant in reference to a settlement, but that plaintiff’s attorneys demanded a bonus of some $200, which defendant refused to pay; that, no answer having been interposed, in February, 1897, when the attorneys applied for judgment, they discovered that their complaint was defective; that they thereupon served on defendant notice of dismissal and, on February 23, commenced the present action.
The defendant swears that he is not acquainted with the practice or forms of law; that he was never a party to any lawsuit, was never a witness in court and did not know or believe that this was an action in court involving the title to his land, but supposed “it was only another attempt by the attorneys to exact said sum” (the bonus); that a few days after the summons was served on him he called at the office of plaintiff’s attorneys “in order to settle all said matters,” but that they were engaged with other clients, and declined to confer with him. Judgment was entered by default on March 27. Defendant swears he did not learn of the entry of the judgment until May 14; that on the next day he and his attorney (this seems to have been the first time he employed an attorney in the matter) called on plaintiff’s attorneys; that he or his attorney asked them what sum was demanded for a full settlement, to which they replied $700; that he at once offered and agreed to pay that sum, and that one of plaintiff’s attorneys then said he would send a deed to his client in Chicago, and advise him to accept the $700, and execute the deed; that he (defendant) waited for the return of the deed until May 26, when he first learned that plaintiff would not execute it.
It also appears that there had been some negotiations about a settlement before the commencement of the first action, which defendant swears he supposed (when the summons was served on him) *492was only a request to settle. The motion to vacate the judgment and for leave to answer was made on May 28. The counter affidavit by one of plaintiff’s attorneys denies some of the facts asserted by the defendant, but the court would have been justified in concluding that the facts were as claimed by the defendant.
Defendant’s excuse for his neglect to appear and defend the action is certainly very scant, but, under all the circumstances, we cannot say that the court abused its discretion in relieving him from his default.
In the first place, it is a matter of common knowledge that a great many of the plain people, ignorant of law, never entertain, the idea that they can lose their property on a tax title. To them it means nothing more serious than the payment of interest and penalties, and possibly a bonus. The negotiations for a settlement,, accompanied by a demand for a bonus, might have led a man ignorant of law and legal procedure to suppose (as defendant claims he did) that the summons served on him was merely another demand for a settlement, and intended to force him to pay the exacted bonus. The fact that one summons had been already served on him, and then a notice of dismissal, might have aided in producing this impression.
The great disparity between the value of the property and the amount of taxes and interest paid by plaintiff (about eleven to one, according to defendant, and about three to one, according to the admissions of the plaintiff) is a circumstance entitled to some weight in determining whether the defendant should have leave to defend' on the merits.
Order affirmed.